Citation Nr: 0305804	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  96-33 149	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
removal of the right fifth toe.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1980 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
This file was subsequently transferred to the RO in St. 
Petersburg, Florida.

In a May 1997 decision, the Board denied the veteran's claim 
of entitlement to an increased (compensable) evaluation for 
removal of the right fifth toe.  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims  (formerly known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter "the 
Court").  In an Order dated June 18, 1998, the Court vacated 
the Board's May 1997 decision, and remanded that matter back 
to the Board for development consistent with the parties' 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  

According to the Joint Motion, the Board did not satisfy its 
duty to assist the veteran in development of the facts 
pertinent to his claim.  (Joint Motion, at 3).  Specifically, 
the Joint Motion maintained that in light of the veteran's 
complaints that his removal of the right fifth toe disorder 
had increased in severity, the Board should have afforded the 
veteran an additional examination to ascertain the current 
severity of that disorder.  

In October 1998, the Board then remanded the case to the RO 
for further development, including a VA examination, pursuant 
to the Joint Motion.  The case was then returned to the Board 
in February 2000.  In a May 2000 decision, the Board denied 
the veteran's claim of entitlement to an increased 
(compensable) evaluation for removal of the right fifth toe.  
Thereafter, the veteran appealed to the Court.  In an Order 
dated July 25, 2001, the Court vacated the Board's May 2000 
decision, and remanded that matter back to the Board for 
development consistent with the parties' July 2001 Joint 
Motion.  According to the motion, a remand was required for 
reajudication of the veteran's claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) (Joint 
Motion, at 2).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by VA.

2.  The veteran's right fifth toe removal is manifested by a 
well-healed and nontender wound, normal range of motion of 
the major joints of the right foot, and complaints of pain, 
which are medically unrelated to the amputation.

3.  The head of the metatarsal is intact and was not involved 
in the amputation.

4.  Currently, there is no objective evidence of functional 
loss due to the amputation.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
removal of the right fifth toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4 and § 
4.71a, Diagnostic Code 5172 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information, such as proof 
of service, type of benefit sought, or status of the veteran, 
required to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant as to what 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) (codified at 
38 C.F.R. § 3.159(b) (2002)); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, explains the procedures by which VA will carry out 
its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements in § 5103(a).  From the outset, the RO has 
informed the veteran of the grounds on which the RO decided 
the claim and of the elements necessary to be granted the 
benefits sought.  This is evidenced by the rating action of 
April 1995, the statement of the case issued in April 1996, 
the supplemental statements of the case issued in October 
1996, January 1999, and February 2000, that informed him of 
the applicable laws and regulations. These documents also 
show that VA has provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence, as well as with 
indication of the type of evidence needed to prove his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  

The Board finds that further notice is unnecessary and would 
only serve to delay the veteran's claim.  In this regard, the 
Board notes that in February 2001 the veteran's 
representative stated that the notice requirements of the 
VCAA were satisfied.  Therefore, further notice to the 
veteran of the development of his claim and, specifically 
which evidence, if any, would be obtained by the veteran, and 
which evidence, if any, would be retrieved by VA under 
38 U.S.C.A. § 5103A would only result in imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessary burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  That is, 
the Board notes that such additional notice would be futile 
and unnecessary, especially when considering, as will be 
discussed in greater detail below, that the evidence of 
record already provides sufficient competent medical evidence 
to decide the claim.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  VA has obtained the 
veteran's service medical records and post-service VA 
treatment records.  Additionally, the veteran was afforded VA 
examinations to determine the severity of his service-
connected disability, most recently in June 2002.  In 
addition, the veteran's representative indicated in February 
2001 that the veteran was not arguing that the duty to assist 
was not met.  Consequently, given the standard of the new 
regulation, the Board finds that VA does not have a duty to 
assist that was unmet.  

In summary, after a review of the evidence, the Board 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Thus, the Board finds that further action to 
comply with these new requirements is not necessary.  See 
Soyini, supra; Sabonis, supra.  As such, the veteran is not 
prejudiced by the Board proceeding to the merits of the 
veteran's claim.

Turning to the merits of the veteran's claim, disability 
evaluations are determined by comparing a veteran's current 
symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities.  Generally, ratings are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

For disabilities of the musculoskeletal system, apart from 
the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness may also be for consideration.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Although a veteran's entire history is 
reviewed when making a disability evaluation, 38 C.F.R. § 4.1 
(2002), the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for removal of the 
right fifth toe in June 1982.  The RO assigned him a 
noncompensable (0 percent) evaluation from May 1982.  This 
decision was based on the veteran's service medical records.  
The veteran had his toe amputated in March 1982 because the 
little toe was deformed and overlapping the fourth toe.

In October 1990, the veteran underwent a VA examination for 
his toe.  He complained of pain in his right foot.  His gait 
was described as normal.  The diagnosis was amputation of 
right fifth toe through distal metatarsal.  A review of the 
x-ray report reveals an impression of previous amputation of 
the little toe, right foot.  It was noted that there was no 
evidence of fracture or dislocation, and no osteoblastic or 
osteolytic lesions were visualized.  It was further noted 
that the amputation was through the joint, and that the 
metatarsal was not involved.  A VA physician confirmed in 
November 1990 that the veteran's right fifth toe amputation 
had been through the joint.  The doctor stated that the head 
of the metatarsal was intact and was not involved in the 
amputation.  

In October 1994, the veteran filed a claim for a compensable 
rating for the disability due to amputation of the right 
fifth toe.  He stated that he experienced pain and that he 
could not wear steel toe boots for more than five hours.  He 
said that his job at a manufacturing company required him to 
wear such boots.  

On a VA examination in February 1995, the veteran complained 
of pain in the area of the toe amputation.  According to the 
examiner, the wound from the right fifth toe removal was 
well-healed and nontender.  There was some mild tenderness of 
the plantar aspect of the right fifth metatarsal joint.  The 
veteran's gait was within normal limits.  

An April 1995 rating decision denied the veteran's claim for 
a compensable evaluation for a right fifth toe removal.  The 
veteran disagreed with that decision, and initiated this 
appeal.

The veteran testified in August 1996 before a hearing officer 
that he experienced pain in the area of his right fifth toe 
removal, and that he occasionally had to sit down at work due 
to this disability.  VA outpatient reports from February 1996 
to September 1996 show that the veteran complained of pain in 
the area of his right fifth toe.  He indicated that the pain 
had worsened, and that the pain was particularly bad when 
standing for long periods of time.  The veteran denied recent 
injury, numbness or tingling in the right foot. The 
assessment in July 1996 was chronic pain-metatarsalgia, 
fifth right.  

On VA examination in April 1999, the veteran complained of 
pain in the right foot in the area of the fifth toe 
amputation.  He indicated that about five to ten times per 
month, he experienced pain when he was sleeping, which would 
wake him up.  The veteran stated that he noticed no swelling, 
heat, redness, or weakness.  He took Motrin for relief.  The 
veteran was prescribed orthotics for relief, but he had not 
received them yet.  He was using a cane to relieve 
weightbearing stress off the right foot.  The examiner noted 
that although the veteran "gets slight relief from this, 
there is a question whether or not he actually needs it."  
The examiner noted that the veteran did not have specific 
flare-ups of joint disease because he had no joint disease.  
The examiner noted that the veteran took anti-inflammatory 
medications to relieve limitation of motion or functional 
impairment during flare-ups.  The veteran reported that he 
had pain and limitation when running or participating in 
sports.  

When examined by VA in April 1999, the veteran had a well-
healed two-to three-centimeter scar at the site of the 
amputation.  All ranges of motions were within normal limits.  
The examiner stated that there was no additional limitation 
of motion due to the removal of the right fifth toe.  The 
examiner noted that there was no joint which had pain.  The 
examiner indicated that the veteran had some pain palpated at 
the plantar aspect of the fifth metatarsal head of the right 
foot.  The veteran was described as having a propulsive gait, 
although he used a cane to take the weight off his right 
foot.  Reportedly, the veteran had no limitations on standing 
or walking as long as he was using his cane.  The veteran had 
no callosities, but he had some positive wear on the lateral 
right shoe.  There were no abnormalities upon standing, 
squatting, supination, pronation, or rising on the toes and 
heels.  There were no skin or vascular changes, and no hammer 
toes, arch foot, claw foot or other deformities noted.  The 
veteran did not have flat foot, and there was no hallux 
valgus noted.  

X-rays in connection with the April 1999 examination revealed 
a right fifth toe amputation at the right fifth metatarsal 
head, which was slightly plantar flexed.  The veteran had a 
prominent fifth metatarsal head noted on the right foot on 
palpation, and that area was slightly painful to palpation.  
The diagnostic impression was right fifth toe amputation with 
plantar flexed fifth metatarsal head, secondary to the 
amputation.  

In a January 2000 report, a vocational expert indicated that 
while reliance on a cane did not, in and of itself, limit 
one's ability to stand or walk, it did cause some 
restrictions in the jobs that could be performed.  The 
vocational expert reported that a cane caused some safety and 
efficiency issues, and the veteran's reliance upon a cane for 
ambulation reduced the number of jobs appropriate for the 
veteran by an estimated 75 to 80 percent.     

The Board requested an additional VA examination in February 
2002 to determine the current severity of the veteran's 
disability as contemplated under recent development authority 
granted at 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The examination 
was conducted in June 2002.  The veteran reported that he had 
not worked since 1997 due to depression.  He complained that 
he could not stand for a long time or walk long distances, 
and that he occasionally took Motrin.  He did not use any 
prosthetics or orthotics.  

Upon examination, the examiner reported that the veteran 
showed no objective evidence of pain.  The veteran's posture 
was good, and both feet were plantigrade.  On the right side, 
the fifth toe was missing.  The stump was well proportioned 
and healthy looking.  The veteran's gait was normal.  
Squatting and tiptoeing were possible without any complaints.  
The stump was well healed, soft, and nontender.  There was 
mild tenderness underneath the fifth metatarsal head.  There 
were no calluses.  The rest of the right foot was normal.  
The right toes were straight with full extension and flexion.  
There was normal sensation all over the right foot.   X-rays 
of the right foot revealed amputation through the 
metatarsophalangeal joint involving the right fifth toe.  

The veteran's diagnoses included a history of frostbite of 
the right fifth toe with persistent and prior deformity, and 
a history of amputation of the right fifth toe thorough the 
metatarsophalangeal joint.  The examiner noted that the 
examination showed a well-performed amputation of the right 
fifth toe with normal skin condition, a satisfactory stump 
without any tenderness, a well healed scar, and adequate 
leveling without any ulceration.  

The examiner noted that the veteran's subjective symptoms of 
pain were very mild, and involved only the outer side of the 
right foot.  The examiner opined that the veteran did not 
have any significant evidence of pain, and that his 
subjective complaint of pain was not related to his 
amputation of the right fifth toe.  The examiner could 
diagnose no other cause for the veteran's pain because he 
only had subjective complaints.  The examiner noted that 
there was no evidence of physical limitation or functional 
loss of the right foot.  In the doctor's opinion, the 
veteran's employment activity would not be affected by his 
right fifth toe amputation.  The doctor reported that the 
veteran's claims file had been reviewed.  

The veteran's disability rating has appropriately been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5172 
(2002).  This code prescribes a noncompensable or 0 percent 
evaluation for amputation of a toe, other than the great toe, 
without metatarsal involvement.  A 20 percent evaluation is 
assigned for amputation of one or two toes, other than the 
great toe, with removal of the metatarsal head.  

Significantly, the medical evidence has consistently shown 
that the veteran's right fifth toe was amputated so as to 
leave the metatarsal intact.  Applying the schedular criteria 
under DC 5172, the noncompensable evaluation presently 
assigned for removal of the right fifth toe is appropriate.  
The wound has been well-healed and nontender.  Because the 
evidence confirms that the metatarsal head was not removed as 
part of the remedial surgery in service, the record affords 
no basis for a compensable disability rating for removal of 
the right fifth toe under Diagnostic Code 5172.  

Additionally, the Board finds no other related diagnostic 
codes that would result in a compensable evaluation.  A 10 
percent rating is contemplated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5173 (2002), with the amputation of three or 
four toes without metatarsal involvement, but there is no 
basis for applying DC 5173 in this case with only one toe 
having been amputated.  

The veteran was diagnosed with chronic pain-metatarsalgia in 
the right fifth toe in July 1996, and the veteran's 
representative suggested in a January 2002 statement that the 
veteran's metatarsalgia was the result of the veteran's right 
fifth amputated toe.  Where the issue is whether a service-
connected disability has increased based on an allegation 
that it caused a new disease, a claimant, even though 
service-connected for one of the disease entities, must 
provide medical evidence of such causal relationship.  See 
Jones v. Brown, 7 Vet. App. 134 (1994) (in claim for 
increased rating for blepharoconjunctivitis based on averment 
that it had caused a new disease, i.e., glaucoma, a claimant 
must provide medical evidence of such causal relationship).  

In this regard, after a review of the claims file and 
physical examination of the veteran, a VA examiner recently 
opined that the veteran's complaints of pain were subjective 
and were not related to his amputation.  The examiner could 
diagnose no other cause for the veteran's pain.  Because no 
causal relationship has been established between 
metatarsalgia and the veteran's right fifth toe amputation, a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5279 (2002) is not warranted.  

Furthermore, the record offers no evidence of a moderate foot 
disability to satisfy a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2002).  The veteran's 
representative contends that a 40 percent rating would be 
appropriate under Diagnostic Code 5284 for severe foot 
injuries with loss of use of the foot.  The veteran's gait 
was described as normal other than some propulsion from 
pushing off his right foot with the cane.  Functionally, the 
veteran was also normal in terms of squatting, supination, 
pronation, and rising on the toes and heels.  The June 2002 
VA examiner noted that there was no evidence of physical 
limitation or functional loss of the right foot.  In short, 
the objective evidence does not demonstrate loss of use of 
the foot.  

The Board also notes that the medical evidence does not 
indicate that the veteran has flatfoot, weak foot, claw foot, 
hallux valgus, hallux rigidus, hammer toes, or moderate 
malunion or nonunion of the tarsal or metatarsal bones 
related to the service-connected amputation.  As such, a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5277, 5278, 5280, 5281, 5282, or 5283 (2002) is not 
warranted. 

Accordingly, the record affords no basis for a compensable 
evaluation for removal of the right fifth toe under 
diagnostic codes other than Diagnostic Code 5172, under which 
the veteran is currently rated.

The Board acknowledges the veteran's complaints of pain at 
the site of the right fifth toe amputation, which the veteran 
contends has led to some functional loss, and the Board has 
considered whether the veteran should be assigned a higher 
rating based on limited motion due to pain.  See DeLuca, 8 
Vet. App. at 206.  Although Diagnostic Code 5172 is not 
premised on limited range of motion, the recent VA medical 
findings reveal that all ranges of motion in the right foot 
were within normal limits with no joint pain or additional 
functional limitation due to the deformity.  Most recently, 
the June 2002 VA examiner noted that there was no evidence of 
physical limitation or functional loss of the right foot.  
Further, this is not a case involving joint disease or flare-
ups of joint disease.  Accordingly, the disability does not 
warrant a compensable rating based on pain or other 
functional loss.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.  In any event, as previously discussed, the 
chronic pain in the right foot as been attributed to 
metatarsalgia and not the amputation of the little toe.  See 
Jones, supra. 

In reaching this decision, the Board has considered the 
history of the veteran's removal of the right fifth toe, as 
well as the current clinical manifestations of this 
disability and their effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board finds 
no other potentially applicable rating code which would 
afford a higher rating.  The current medical evidence, as 
previously discussed, is consistent with a noncompensable 
evaluation for removal of the right fifth toe under 
Diagnostic Code 5172, which encompasses the veteran's 
service-connected disability.  

The evidence also does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The Board notes that the veteran's 
vocational expert reported that the veteran's use of a cane 
was a safety consideration in the vast majority of jobs for 
which the veteran was qualified.  The veteran's use of a cane 
does not appear to be attributable to pain from the 
amputation of the veteran's right fifth toe.  In any event, 
the evidence does not show that the veteran's removal of the 
right fifth toe has medically caused marked interference with 
employment.  To the contrary, the June 2002 VA examiner 
opined that the veteran's employment activity should not be 
affected by his right fifth toe amputation.  Additionally, 
the veteran indicated that he was unable to work due to a 
non-service connected psychiatric disability.  

The veteran's right fifth toe disability has resulted in 
frequent periods of hospitalization.  38 C.F.R. § 3.321.  
Therefore, absent evidence of an unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of these issues to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  In reviewing the record, the 
Board also has been mindful of the benefit-of-the-doubt rule.  
But the case does not present such a balance of positive and 
negative evidence, however, to allow for application of the 
rule.  


ORDER

The criteria for an increased (compensable) rating for 
removal of the right fifth toe are not met.  The appeal is 
denied.



____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

